GeeeN, Judge,
delivered the opinion of the court:
There is no dispute as to the facts in the case which are set forth in the findings and no disagreement between counsel as to the law. Under the provisions of the Act of Congress of August 29, 1916, the decedent is clearly entitled to the active duty pay and allowances of a lieutenant com*650mander, and this court has so held in no less than six cases. See Rodman v. United States, 70 C. Cls. 751; Strauss v. United States, 73 C. Cls. 690; Stickney v. United States, 73 C. Cls. 697; National Savings & Trust Co., Executor, v. United States, 76 C. Cls. 268; Dyson v. United States, 76 C. Cls. 757; and Coontz v. United States, 76 C. Cls. 757. The first of these decisions was rendered over five years ago. and held that the Act of August 29, 1916, had not been repealed. Congress, although it must have been aware of the decisions of this court, has not seen fit to take any action and thereby has tacitly approved the holding. In fact, all parties interested, except the Comptroller General, seem to have approved it. There is no dispute as to the allowances to which the decedent was entitled in the way of quarters and for a dependent wife. The report of the General Accounting Office shows that the total amount due the decedent at the time of his death was $8,538.83, for which sum judgment will be rendered in favor of the plaintiffs.
Whaley, Judge; Williams, Judge; Littleton, Judge; and Booth, Chief Justice, concur.